                UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                      EASTERN DIVISION
                      Case No. 4:17-CR-60-D

UNITED STATES OF AMERICA

              vs.                                     ORDER

     JUSTIN O'NEAL BARNES

      IT IS HEREBY ORDERED that the following government exhibits be
returned to Scott George and remain in his or her custody through the time of
sentencing and any proceeding on appeal or review.

EXHIBIT#            EXHIBIT DESCRIPTION
 5             Firearm and magazine
 7             Ammunition
 32            Shell casings




So ordered. This    11   day of December 2018.


Case Agent:   ____.ff\J~7 N~_....,,?_/::'_ _
                         ~Ure
